Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions.

 DETAILED ACTION
Status of Application, Amendments, and/or Claims
2.	The Amendment filed 02 March 2021 has been received and entered in full.  Claims 36-37 and 41-42 have been amended, claims 38-40, 43-45, 50 and 64 have been cancelled, and claims 72-161 have been added. Newly presented claims 72-161 will be examined as they fit under the rubric of the elected invention.
3.	The Amendment filed 26 April 2021 has been received and entered in full.  Claims 101 and 134 have been amended, and claims 37, 42, 46-49, 51-63, 65-71, 100, 133 and 138-161 have been cancelled. Therefore, claims 36, 41, 72-99, 101-132 and 134-137 are pending and the subject of this Office Action.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 02 March 2021 has been considered by the examiner.


Terminal Disclaimer
5.	The terminal disclaimer filed on 02 March 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 8,092,803 and U.S. Patent No. 10,464,992 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Withdrawn Objections and/or Rejections
6.	The rejection of claims 36-71 on the ground of nonstatutory obviousness-type double patenting as set forth at pp. 3-5 of the previous Office action (mailed 06 January 2021) is withdrawn in view of Applicant’s amendment of claims 36 and 41, cancellation of claims 37 and 42-71, and the submission of a terminal disclaimer (filed 02 March 2021 and 26 April 2021).

Summary
7.	Claims 36, 41, 72-99, 101-132 and 134-137.


Advisory Information
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jon M. Lockard whose telephone number is (571) 272-2717.  The examiner can normally be reached on Monday through Friday, 8:00 AM to 4:30 PM.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama, can be reached on (571) 272-2911.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Christine J Saoud/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        


/J.L/Examiner, Art Unit 1647                                                                                                                                                                                                        April 30, 2021